Citation Nr: 1527534	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, including chronic constipation, H. Pylori infection, and diverse diverticulosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active military service from February 1952 to February 1954.

This case comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the RO in Houston, Texas.  The Board previously remanded the issue on appeal for additional development in October 2013, April 2014, and March 2015.

The Veteran testified before the undersigned Veterans Law Judge during a July 2013 videoconference hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was recently remanded in March 2015 for additional VA examinations and to obtain additional VA treatment records.  Although VA treatment records from March 2014 to March 2015 were added to the electronic claims file, it seems the claims file has been transferred back to the Board without the requested VA examinations or any request for identification of treatment records prior to 2001.  Therefore, the AMC failed to substantially comply with Board's March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

For clarification purposes, the March 2015 remand found that while the December 2014 VA examiner's opinion addressed the Veteran's chronic constipation, it did not address other gastrointestinal disabilities assessed in VA treatment records in April and May of 2011-H. Pylori infection and diverse diverticulosis throughout the colon.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if disability is present at the time of the claim's filing and service connection may be granted even if the disability resolves prior to VA's adjudication of the claim).  Although as noted in the prior remand that an opinion regarding H. Pylori infection is of record, the examiner did not address the finding of diverticulosis.

Further, the rationale for the December 2014 VA examiner's opinion addressing the Veteran's chronic constipation is unclear.  The examiner appeared to indicate that the Veteran's chronic constipation could have been caused by his diabetes mellitus or hypothyroidism, however, the examiner did not address the Veteran's reported history of having self-treated chronic constipation with over-the-counter medications and methods since service, prior to the onset of both his diabetes mellitus and his hypothyroidism.

The Board reiterates that the Veteran is competent to report having self-treated with laxatives and at-home enemas since service-the examiner was not free to disregard the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine whether all of the development as requested in the Board's March 2015 remand has been accomplished and if some or all of such development has been completed, associate such evidence with the record.  To the extent that any of the development requested in that remand has not been accomplished, ensure that such development is completed prior to return of the case to the Board.  For ease of reference, the March 2015 remand requested development as follows:
	
(1).Make efforts to obtain any outstanding treatment records, including from VA.  Ask the Veteran to provide a release for or obtain any relevant private treatment records, including any recommendation of surgery, from prior to his initial VA treatment in January 2001.

(2).  Obtain an addendum opinion from the December 2014 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any gastrointestinal disabilities present at any point since the Veteran's November 2010 claim, including chronic constipation, H. Pylori infection, and diverse diverticulosis throughout the colon.  Provide the examiner with the claims file, including a copy of this remand and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the claims file and provide an opinion, based on evidence in the record and the Veteran's lay statements, regarding whether it is at least as likely as not (a 50 percent or greater probability) that any gastrointestinal disability present since the Veteran's November 2010 claim, including chronic constipation, H. Pylori infection, and diverse diverticulosis throughout the colon, was incurred in service or is etiologically related to an in-service injury, event, or disease, including an in-service alcohol enema. 

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay  regarding the onset and duration of his symptoms.

If the examiner finds that an opinion cannot be  without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




